State of New York                                            MEMORANDUM
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 45 SSM 1
 The People &c.,
         Respondent,
      v.
 Perry Pendell,
         Appellant.




 Submitted by Matthew C. Hug, for appellant.
 Submitted by Trevor O. Flike, for respondent.




 MEMORANDUM:

       The order of the Appellate Division, insofar as appealed from, should be affirmed.

 The contested photographs were sufficiently authenticated through the testimony of the

 complainant and the law enforcement agents who extracted the photographs from the


                                          -1-
                                         -2-                                SSM No. 1

defendant’s cell phone and computers (see People v Byrnes, 33 NY2d 343, 347 [1974]).

Accordingly, County Court did not abuse its discretion in admitting the evidence.

Defendant’s remaining arguments lack merit.

*    *    *     *    *    *     *    *    *     *    *    *     *    *     *    *    *

On review of submissions pursuant to section 500.11 of the Rules, order, insofar as
appealed from, affirmed, in a memorandum. Chief Judge DiFiore and Judges Rivera, Stein,
Fahey, Garcia, Wilson and Feinman concur.


Decided March 21, 2019




                                         -2-